Citation Nr: 0521673	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  98-11 914	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a panic disorder with 
major depression and a bipolar disorder.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Procedural History 

When the appeal of this issue was first before the Board in 
March 2000, the Board remanded case in order to obtain 
service records, Social Security records and to have the 
veteran examined, all of which were subsequently 
accomplished. 

In July 2002, the Board ordered another VA examination and 
directed its own Evidence Development Unit to develop the 
claim.  In September 2003, due to changes in the law and VA 
policy, the Board remanded the claim to the agency of 
original jurisdiction to do the development requested by the 
Board.  

As the agency of original jurisdiction has completed the 
Board's requests, no further action is needed to ensure 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).


FINDING OF FACT

A panic disorder with major depression and a bipolar disorder 
were not present in service, and were manifested years after 
service, and are otherwise unrelated to service. 




CONCLUSION OF LAW

A panic disorder with major depression and a bipolar disorder 
were not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate the claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  If the claim and initial unfavorable 
adjudication occurred prior to the effective date of the 
VCAA, the claimant has the right to subsequent VCAA content-
complying notice and process. 

In March 2004 by letter, the agency of original jurisdiction 
notified the veteran of the VCAA.  The notice included the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury, disease, or event, 
causing an injury or disease, during service; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event, 
causing an injury or disease during service.  The veteran was 
notified that VA would obtain service records, VA records and 
records of other Federal agencies and that he could submit 
private medical records or with his authorization VA would 
obtain private medical records on his behalf.  The veteran 
was given 60 days to respond.  In the supplemental statement 
of the case, dated in March 2005, the RO cited 38 C.F.R. 
§ 3.159 with the provision that the claimant provide any 
evidence in his possession that pertained to the claim.

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the agency of original 
jurisdiction described above cured the error in the timing of 
the notice because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim as 
he had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), and of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice), and, of Pelegrini, supra (requesting that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, 38 C.F.R. § 3.159). 

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.



As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no additional evidence 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been fulfilled. 

Factual Background

The available service medical records include the reports of 
entrance and separation examinations and contain no 
complaint, finding, or history of a psychiatric disorder.   

After service, in March 1995, private medical records 
disclose that the veteran complained of anxiety, paranoia, 
and depression.  The diagnostic impression was panic 
disorder.  

On VA examination in April 1997, the veteran gave a history 
of anxiety and treatment for bipolar disorder and panic 
attacks.  The diagnoses included anxiety and history of 
bipolar disorder.  



On VA psychiatric evaluation in April 1997, the veteran 
reported feelings of anxiety and nervousness during service.  
He stated that he began treatment for his psychiatric 
symptoms in 1994.  The diagnoses were panic disorder and 
major depression.  

VA records, dated from August 1997 to September 1997, show 
that the veteran was treated for bipolar disorder, multiple 
drug dependence; alcohol dependence, and mixed personality 
disorder.  

Additional evidence of record includes an August 1999 Social 
Security Administration (SSA) disability determination in 
favor of the veteran.  The SSA records do not document a 
psychiatric disorder prior to 1995.  The veteran was granted 
SSA disability because of an anxiety-related disorder. 

On VA psychiatric examination in April 2001, the diagnoses 
were panic disorder with features of major depression and 
cyclothymic personality. 

On VA psychiatric examination in July 2004, the examiner 
reported that the veteran's claims file had been reviewed.  
The veteran gave a history of frequent panic attacks, dating 
to to 1990.  He also reported frequent mood swings, 
distractibility, episodes of mania or hypomania, and 
difficulty with attention and concentration.  The diagnostic 
assessments were bipolar disorder and panic disorder.  The 
examiner expressed the opinion that since the veteran had not 
received psychiatric treatment until 1995, it was not at 
least as likely as not that a psychiatric disorder began 
during service.  

VA records, dated from September 2002 to March 2005, disclose 
treatment for attention-deficit-hyperactivity disorder and 
bipolar disorder. 

Principles Relating to Service Connection 

Service connection may be granted for disability resulting 
from injury or disease during service, or for aggravation of 
a pre-existing injury or disease during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Analysis 

The veteran contends that his current psychiatric problems 
began with symptoms of a panic disorder during service, but 
he did not seek counseling or medical treatment for his 
symptoms.  

The record shows that a psychiatric disorder was not shown to 
be present during service, and a psychiatric disorder was 
first documented in 1995, almost four years after service.  
For these reasons, service connection cannot be established 
on the basis that the psychiatric disorder was shown during 
service. 

This however does not end the analysis.  The remaining 
question is whether there is medical evidence of a nexus 
between the current psychiatric disorder and service.  Where 
as here the determinative issue involves medical causation or 
a medical diagnosis, there must be competent medical evidence 
to support the claim.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

While the veteran has shown that he currently suffers from a 
psychiatric illness, the only medical evidence addressing 
whether the current illness is related to service is the 
opinion of the VA examiner, who stated that a psychiatric 
disorder did not begin during service.  

As for the veteran's statements that he experienced symptoms 
of a panic disorder during service, as a layman, he is not 
competent to render an opinion regarding a medical diagnosis, 
and therefore his statements do not constitute competent 
medical evidence needed to substantiate the claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
medical evidence of a nexus between the post-service 
psychiatric disorders and service, the current psychiatric 
disorders are unrelated to service. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a panic disorder with major depression 
and a bipolar disorder is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


